DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 9, 17 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sannala (US Publication Number 2016/0286169) in view of Lovett (US Publication Number 2014/0361753)

4.	As per claims 1, 17 and 21, Sannala teaches a method, device and system, comprising: a device; and a memory device coupled to the device, the memory device (smart device 204, having memory, 920, figure 9) comprising: a number of sensors 
Sannala does not appear to explicitly disclose operating a memory device that includes a sensor embedded in the memory device, wherein the memory device includes a memory array and the sensor both formed on a semiconductor wafer and wherein operating the memory device includes storing data in the memory array.
However, Lovett teaches operating a memory device that includes a sensor embedded in the memory device (paragraphs 15 and 31, figure 4), wherein the memory device includes a memory array and the sensor both formed on a semiconductor wafer and wherein operating the memory device includes storing data in the memory array (paragraph 42, temp sensor figure 2, and memory array fabricated on the same semiconductor, figure 4).
	Sannala and Lovett are analogous art because they are from the same field of endeavor of memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sannala and Lovett before him, to modify the memory structure of Sannala to include the memory array of Lovett because it would allow enhance memory access.


5.	Sannala modified by the teachings of Lovett as seen in claim 1 above, as per claims 2 – 5 and 14, Sannala teaches a method, device, system, further comprising: configuring a controller coupled to the memory device to transmit a first signal from a first sensor at a predetermined interval initiated by a second sensor, wherein: the first sensor is an embedded temperature/motion sensor (temperature sensor, paragraph 52, motion sensor paragraph 201) and the second sensor is an embedded timer (timer, paragraph 270); and the first signal represents sensor data transmitted at the predetermined interval includes a temperature/motion value (sensor data according to intervals, paragraph 80).  

6.	Sannala modified by the teachings of Lovett as seen in claim 1 above, as per claims 6, 7 and 23, Sannala teaches a method, device, system, further comprising: writing the temperature value to a first register of the plurality of registers at each of the predetermined intervals (command and data processing on the device, side, 932, figure 9); and Micron 1019.1268.00/US23 BCH Docket No. 1019.0020001writing a time indicator, from the embedded timer, corresponding to each temperature/motion value to a second register (sensor data according to intervals, paragraph 80).  



8.	Sannala modified by the teachings of Lovett as seen in claim 1 above, as per claims 18 – 20 and 22, Sannala teaches a method, device, system, wherein the memory device includes Dynamic Random Access Memory (DRAM) (DRAM Paragraph 106) and the plurality of sensors are at least one of a temperature sensor, a motion sensor, an oscillator, a timer, or a combination thereof (paragraph 201).  

9.	Sannala modified by the teachings of Lovett as seen in claim 1 above, as per claim 25, Sannala teaches a system, wherein: the device is coupled to an Internet of Things (IoT) device; and the IoT device initiates an operation responsive to the transmission of the data from the plurality of registers to the device (internet device, paragraph 64).

10.	Claims 10 – 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sannala in view of Lovett further in view of Egerer et al. (US Patent Number 7,272,063, hereinafter “Egerer”).

11.	As per claim 10, Sannala teaches a method, comprising: reading sensor data included in a signal (device data 934, figure 9) transmitted from one or more of a plurality of registers each respectively coupled to a plurality of sensors (990, figure 9) embedded in a memory device (smart device 204, having memory, 920, figure 9), wherein the sensor data is generated by one or more of the plurality of sensors; transmitting the sensor data (cpu, 902, figure 9), via a data output coupled to the plurality of registers, to another device coupled to the memory device (transmitted to the hub side of the system, paragraph 65).
Sannala does not appear to explicitly disclose operating a memory device that includes a sensor embedded in the memory device, wherein the memory device includes a memory array and the sensor both formed on a semiconductor wafer and wherein operating the memory device includes storing data in the memory array.
However, Lovett teaches operating a memory device that includes a sensor embedded in the memory device (paragraphs 15 and 31, figure 4), wherein the memory device includes a memory array and the sensor both formed on a semiconductor wafer and wherein operating the memory device includes storing data in the memory array (paragraph 42, temp sensor figure 2, and memory array fabricated on the same semiconductor, figure 4).
	Sannala and Lovett are analogous art because they are from the same field of endeavor of memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sannala and Lovett before 
One of ordinary skill would be motivated to make such modification in order to enhance memory functionality (paragraph 6). Therefore, it would have been obvious to combine Lovett with Sannala to obtain the invention as specified in the instant claims.
	Sannala/Lovett does not explicitly disclose receiving, by the other device, the sensor data from the plurality of registers that corresponds to the plurality of embedded sensors.
However, Egerer discloses receiving, by the other device, the sensor data from the plurality of registers that corresponds to the plurality of embedded sensors (temperature sensor data is sent to the evaluating circuit 22, figure 2, which transmits the data to the output to another device, column 6 - lines 27 – 38).
Sannala/Lovett and Egerer are analogous art because they are from the same field of endeavor of memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sannala/Lovett and Egerer before him, to modify the memory structure of Sannala/Lovett to include the data handling of Egerer because it would allow enhance memory access.
One of ordinary skill would be motivated to make such modification in order to enhance memory functionality (column 6, lines 12 – 23). Therefore, it would have been obvious to combine Egerer with Sannala/Lovett to obtain the invention as specified in the instant claims.



13.	Sannala modified by the teachings of Lovett/Egerer as seen in claim 10 above, as per claims 12 and 15, Sannala teaches a method, further comprising: writing the temperature value to a first register of the plurality of registers at each of the predetermined intervals (command and data processing on the device, side, 932, figure 9); and Micron 1019.1268.00/US23 BCH Docket No. 1019.0020001writing a time indicator, from the embedded timer, corresponding to each temperature/motion value to a second register (sensor data according to intervals, paragraph 80).  

Allowable Subject Matter
14.	Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
15.	Applicant’s arguments with respect to claims 1- 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184